Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), *527rendered November 21, 1989, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
This appeal involves the arrest of the defendant during a "buy and bust” undercover operation. The trial testimony established that on the night in question, an undercover officer bought two vials of crack cocaine at a basement peephole location using pre-recorded money. Upon completion of the sale, the officer contacted her backup team. The backup team arrived at the site approximately one minute later and gained entrance to the basement through an unlocked door. Only the defendant, and a woman who later pleaded guilty to disorderly conduct in connection with this incident, were present in the basement. The police recovered the pre-recorded $10 bill used by the undercover officer as well as 30 pieces of crack cocaine from the defendant’s person.
The defendant’s contention that the People’s proof of his guilt was legally insufficient is unpreserved for appellate review. In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Aside from the woman, no other person was found in or seen attempting to leave the basement, and the defendant offered no reasonable explanation for his presence in the basement in possession of pre-recorded money and the 30 pieces of crack cocaine (see, People v Royster, 156 AD2d 735; People v Davis, 153 AD2d 949; see also, People v Pugh, 166 AD2d 324). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Balletta, J. P., Rosenblatt, Miller and Pizzuto, JJ., concur.